MEMORANDUM OF DECISION.
After a jury trial the Superior Court (Penobscot County) convicted defendant Harry Cragin of gross sexual misconduct, 17-A M.R.S.A. § 253 (1983 & Supp.1986), and unlawful sexual contact, 17-A M.R. S.A. § 255 (1983 & Supp.1986). On appeal we reject Cragin’s contention that the evidence was insufficient to support those convictions. On all the evidence viewed in the light most favorable to the prosecution, the jury rationally could find beyond a reasonable doubt every element of the offenses charged. State v. Barry, 495 A.2d 825, 826 (Me.1985).
The entry is:
Judgment affirmed.
All concurring.